MANAGEMENT SERVICES AGREEMENT


BETWEEN


NU SKIN INTERNATIONAL MANAGEMENT GROUP, INC.


(COMPANY NO. 1195205-0142)


AND

NU SKIN (MALAYSIA) SDN. BHD.


(COMPANY NO. 402787-V)

THIS MANAGEMENT SERVICES AGREEMENT (hereinafter, this “Agreement”) is entered
into this 20th day of June 2002 to be effective as of September 28, 2001 between
NU SKIN INTERNATIONAL MANAGEMENT GROUP, INC. (Company No. 1195205-0142), a
company organized under the laws of the State of Utah, United States of America
and having its principal place of business at 75, West Center Street, Provo,
Utah 84601, United States of America (“NSIMG”), and NU SKIN (MALAYSIA) SDN. BHD.
(Company No. 402787-V), a company incorporated in Malaysia and having its
registered office at 6th Floor, Menara Boustead, 69, Jalan Raja Chulan, 50200
Kuala Lumpur, Malaysia and a place of business at Office Lot 04-01, Level 4, PNB
Darby Park Retail, No. 10, Jalan Binjai, 50450 Kuala Lumpur (“NSMY”).
Hereinafter NSIMG and NSMY shall be collectively referred to as the “Parties”
and each shall be individually referred to as a “Party.”


WITNESSETH

WHEREAS, NSMY has licensed from Nu Skin International, Inc. (Company No.
880564-0142) (“NSI”) the right to utilize NSI’s network of independent
distributors to market products and services and has also acquired the right to
distribute various products procured from or through NSI;

WHEREAS, NSIMG provides various services to licensees and distributors of NSI to
assist in the development of the business of such licensees and distributors;

WHEREAS, NSMY desires to engage the services of NSIMG, and NSIMG desires to
provide such services, all on the terms and conditions set forth in this
Agreement.


AGREEMENT

NOW, THEREFORE, in consideration of the premises, the mutual promises and
covenants hereinafter set forth and for other good and valuable consideration,
the sufficiency of which is hereby acknowledged, the Parties agree as follows:


ARTICLE 1DEFINITIONS

For purposes of this Agreement, unless the context otherwise requires or the
Parties otherwise agree within the terms of this Agreement, the following words,
terms and phrases shall have the meanings assigned to them respectively by this
Article 1:

1.1  

“Affiliate” shall mean, with respect to any specified person, any other person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified person.


1.2  

“Agreement” shall mean this Management Services Agreement between NSIMG and
NSMY, as the same may be modified, amended or supplemented from time to time.


1.3  

“Compensation Expense” shall mean all expenses and costs associated with
compensation and benefits provided to Consulting Personnel, including, without
limitation, salary, bonus, housing reimbursements, retirement benefits,
insurance costs, and any other benefits, perquisites or other compensation
provided to Consulting Personnel.


1.4  

“Consulting Personnel” shall mean employees of NSIMG or, with the consent of
NSMY, such other persons or entities as NSIMG may retain, hire, or otherwise
contract with for the provision of Management and Consulting Services on behalf
of, or in conjunction with, NSIMG, including employees and contractors of NSI
and its Affiliates.


1.5  

“Consulting Rate” shall mean the consulting rate established for each Consulting
Personnel by NSIMG. Such consulting rate may be a daily rate, an hourly rate, a
monthly rate, or such other rate as NSIMG determines to be appropriate based on
the Management and Consulting Services to be provided by NSIMG.


1.6  

“Direct Expenses” shall mean all expenses incurred in the provision of
Management and Consulting Services for NSMY, which expenses are incurred solely
for the benefit of NSMY, including, without limitation, business expenses,
convention expenses and travel expenses, but specifically excluding Compensation
Expense.


1.7  

“Expatriate Personnel” shall mean Consulting Personnel who reside in Malaysia
and are seconded to NSMY for a definite or indefinite period of time to perform
Management and Consulting Services.


1.8  

"Intercompany Agreements" shall mean the License Agreement and the Trademark
Licensing Agreement between NSMY and Nu Skin International, Inc., the
Distribution Agreement between NSMY and Nu Skin Enterprises Hong Kong, Inc., and
this Agreement.


1.9  

“Management and Consulting Services” shall mean the following services:
management, financial, marketing and distribution support/training, public
relations, international expansion, human resources, strategic planning, product
development and operations administration and such other services as the Parties
may agree to from time to time.


1.10  

"NSI" shall mean Nu Skin International, Inc., a corporation duly organized and
existing under the laws of the State of Utah, United States of America.


1.11  

“NSIMG Confidential Information” shall mean any and all information that is
unique, proprietary or competitively sensitive to the business of NSIMG and/or
any Affiliate of NSIMG, including NSI, which NSMY may obtain knowledge of or
access to in connection with its relationship with NSIMG and the transactions
contemplated by the Intercompany Agreements information relating to products,
NSI’s independent distributors, compensation or commission systems or schemes,
pricing methods, historical, current and projected financial information,
marketing information, and any and all information, technical data or know-how
related to any aspect of NSIMG or any of its Affilliate’s business or technology
including data, know-how, formulae, designs, drawings, proposals,
specifications, and the terms of this Agreement.


1.12  

“NSMY Confidential Information” shall mean any and all information that is
unique, proprietary or competitively sensitive to the business of NSMY which
NSIMG may gain knowledge of or access to in connection with the transaction
contemplated hereunder, but specifically excluding the NSIMG Confidential
Information.



ARTICLE 2
MANAGEMENT AND CONSULTING SERVICES

2.1

Request for Services


  NSMY may request NSIMG to provide Management and Consulting Services from time
to time, either for specific projects, or for regular, recurring duties and
assignments (e.g. legal, financial, and marketing) that are not tied to a
specific project as follows:


 

2.1(a) 

If NSMY requests Management and Consulting Services for a specific project that
does not fall within the scope of regular, recurring Management and Consulting
Services, then NSMY and NSI shall work together to define the scope of the
services to be provided and set forth their agreement in writing, either in the
form of a statement of work or a purchase order agreed to and signed by both
parties.


 

2.2(B)

If NSMY requests NSIMG to provide regular, recurring Management and Consulting
Services, NSI and NSIMG shall meet initially and establish the areas of
responsibilities and servicesthat NSMY would like to secure and receive from
NSIMG. Details of such services need not be in writing, and NSIMG and the
Consulting Personnel shall be authorized to undertake and perform such services
as they determine in good faith are in the best interests of NSMY. NSMY and
NSIMG thereafter shall meet on a quarterly basis to review the Management and
Consulting Services provided by NSIMG, including the scope of such services, the
quality of such services, the time being spent to perform such services, the
Consulting Personnel performing such services, the benefits to NSMY and the
Consulting Rates being charged. Based on such review, NSMY and NSIMG, may make
such changes to the Management Consulting Services as may be agreed to by both
Parties.


2.2

Fees


  Unless otherwise agreed in writing, all Management Consulting Services shall
be provided on a time and materials basis as more fully described in this
Agreement. NSMY agrees to reimburse and compensate NSIMG for Management and
Consulting Services rendered pursuant to this Agreement in accordance with the
applicable compensation and invoicing provisions hereof.


2.3

Performance of Services


  Subject to the terms and conditions of this Agreement, NSIMG will act in good
faith and provide the services in a professional and workmanlike manner. NSIMG
will retain sole control over the manner and means by which the Management and
Consulting Services are to be performed and may engage third parties in the
performance of its obligations under this Agreement.


2.4

Assistance


  NSMY shall provide, in a timely manner and at no cost to NSIMG, such
assistance, cooperation, equipment and information as NSIMG may request in
connection with the performance of the Management and Consulting Services.


2.5

Ownership of Developed Intangibles


  NSIMG or its Affiliates and contractors shall retain ownership of all
intellectual property rights developed pursuant to this Management and
Consulting Services provided under this Agreement. For so long as the
Intercompany Agreements remain in full force and effect, NSMY shall have a
limited license to use for and in the conduct of NSMY’s business, any
intellectual property rights developed pursuant to the services performed NSIMG
and paid for in full by NSMY under the terms of this Agreement. NSMY shall not
take any action that would negatively impact NSIMG’s ownership of such
intellectual property rights and shall not represent or hold itself out as the
owner of such rights.


2.6

Expatriate Employees


 

(a) 

The Parties shall agree to the terms and circumstances pursuant to which a
Consulting Personnel may be assigned and seconded by NSIMG as an Expatriate
Personnel to work at and as an employee of NSMY; providedthat nothing in this
Agreement shall be interpreted to mean that NSIMG must make available any
Consulting Personnel to work at NSMY as an Expatriate Personnel.


 

(b) 

During the term of an Expatriate Personnel’s secondment to NSMY, NSMY will
assume the sole and direct responsibility for supervising and managing such
individual with respect to the services and activities of such individual for
and on behalf of NSMY. In this regard, the Parties agree that the Expatriate
Personnel shall perform no services for NSIMG during the time of the secondment
and NSIMG shall have no control of the day-to-day activities of the Expatriate
Personnel.


 

(c)

During the term of secondment, the Expatriate Personnel will be subject to the
working conditions and schedules in effect at NSMY and shall be provided by NSMY
with the facilities and the equipment and supplies that such individual requires
to perform his or her services for and on behalf of NSMY.


2.7

Approval of Services


 

In the event that NSMY disputes the amount of any invoice or the amount of
services provided, or has any disputes or complaints concerning the Management
and Consulting Services provided by NSIMG (such as any failure to perform such
services in accordance with this Agreement), NSMY shall provide written notice
of such dispute or complaint within sixty (60) days of the date of the invoice
for such services. If NSMY fails to provide such written notice with such sixty
(60) day period, it shall be deemed to have:


 

(a)

accepted the performance of the services in full and confirmed all of such
services were performed in accordance with the requirements of any specific
agreement therefor established pursuant to Clause 2.1 and also of this
Agreement, including any warranty set forth herein,


  (b)

accepted the accuracy of such invoice and the validity of all charges on such
invoice, and


  (c)

waived any claim relating to such Management and Consulting Services.



ARTICLE 3
COMPENSATION OF SERVICE PROVIDER

3.1

Compensation for Services by Consulting Personnel


 

NSMY agrees to compensate NSIMG for Management and Consulting Services that it
provides to NSMY through Consulting Personnel (other than Expatriate Personnel)
in the form of a fee equal to the Consulting Rate for such Consulting Personnel
as established by NSMIG from time to time multiplied by the number of hours,
months or days or other time period, as the case may be, that such Consulting
Personnel provided Management and Consulting Services.


3.2

Reimbursement of Cost of Expatriate Personnel


 

NSMY agrees to be responsible for any Compensation Expense of Expatriate
Personnel seconded to NSMY. NSMY also shall be responsible for all Direct
Expenses associated with the services of such Expatriate Personnel.


3.3

Reimbursement of Direct Expenses


 

NSMY agrees to reimburse NSMY for all Direct Expenses incurred by Consulting
Personnel in connection with the Management and Consulting Services.


3.4

Currency


 

Any compensation to be paid to NSIMG for Management and Consulting Services
rendered pursuant to this Agreement shall be billed and paid in United States
Dollars.


3.5 Consulting Rates


 

NSIMG shall provide NSMY on a periodic basis the Consulting Rates for the
Consulting Personnel who are to provide services to NSMY. In the event NSMY
objects to the Consulting Rate for any Consulting Personnel, NSMY shall provide
NSIMG with notice and the parties shall meet to discuss and agree upon the
applicable Consulting Rate prior to the provision of the services of the
Consulting Personnel concerned.


3.6

Payment and Invoicing


 

3.6(a)

Within thirty (30) days after the end of each month, NSIMG shall prepare and
deliver to NSMY, invoice(s) setting forth the fees and/or the Compensation
Expense and/or the Direct Expenses payable hereunder for or in relation to the
provision of Management and Consulting Services rendered pursuant to this
Agreement during such month.


 

3.6(b) 

Payments due under this Agreement shall be due and payable within thirty (30)
days after the date of dispatch of the invoice for such payments. Payments shall
be made either directly to NSIMG in immediately available funds by wire transfer
to an account designated by NSIMG or by such other means of payment acceptable
to NSIMG from time to time.


 

3.6(c)  

Without limiting any of Parties’other rights and remedies under this Agreement,
amounts outstanding under the terms of this Agreement not paid within sixty (60)
days from the date due and payable, and as set forth in the payment provisions
herein, shall bear interest (both before and after judgment) at the rate of ten
percent (10%) per annum. NSIMG may (but shall not be obligated to) waive,
whether with conditions or otherwise, its right to the payment of interest
payable hereunder, whether in respect of all or some of the monies due and
payable from time-to-time by NSMY to NSIMG and for such period as NSIMG deems
appropriate in its absolute discretion.


 

3.6(d)  

If NSMY shall be prevented by exchange regulation or restraint from making
payment of any sum due to NSIMG in US Dollars then NSMY shall make payment in
such other currency as may be selected by NSIMG and be permitted by exchange
regulations.


 

3.6(e)  

    NSMY shall make due payments to the Inland Revenue Board, Malaysia, of such
withholding tax (if any) as may be chargeable on and deducted from any amounts
payable hereunder and shall furnish to NSIMG within fourteen (14) days of each
payment, a copy of the prescribed form for such payment and NSMY’s letter to the
Inland Revenue Board accompanying such payment. A copy of the receipt issued to
NSMY for each payment made as aforesaid shall be delivered by NSMY to NSIMG
within fourteen (14) days from NSMY’s receipt thereof.


 

3.6(f)  

    All sums payable by NSMY to NSIMG under this Agreement shall be paid without
any set-off, counter-claim, qualification, or condition whatsoever.



ARTICLE 4
PREPARATION AND SHARING OF REPORTS AND INFORMATION

4.1

Periodic Reports on Management and Consulting Services


 

NSMY may, upon thirty (30) days’ written notice, request operations reports of
NSIMG setting forth such information regarding the Management and Consulting
Services provided under this Agreement and for such time periods as NSMY shall
reasonably request.


4.2

Billing Information


 

NSIMG shall provide to NSMY, no less often than quarterly, a billing summary
indicating the number of hours or days or other time periods, as the case may
be, each Consulting Personnel has provided Management and Consulting Services to
NSMY.


4.3

Sharing of Information and Access to Witnesses


 

At all times during the term of this Agreement and for a period of three (3)
years thereafter, each of the Parties shall maintain at its principal place of
business full, complete and accurate books of account and records with regard to
its activities under this Agreement. In addition to the books and records
pursuant to this Section 4.3 of Article 4, NSIMG and NSMY may from time to time
have in their possession or under their control (or the control of persons or
entities which have rendered services to time) additional books, records,
contracts, instruments, data and other information (together with the books and
records referred to in the first sentence of this Section 4.3, the
“Information”) which may prove necessary or desirable to the other in connection
with the other’s business. Accordingly,


 

(i) 

NSIMG shall provide to NSMY, and NSMY shall provide to NSIMG upon the other’s
request, at all reasonable times, full and complete access to (persons with
respect to, and all Information as the other may reasonably request and require
in the conduct of its business, and


 

(ii)  

NSIMG shall make available to NSMY and NSMY shall make available to NSIMG, upon
the other’s request, such persons as may reasonably be required to assist with
any legal, administrative or other proceedings in which NSMY or NSIMG, as the
case may be, may from time to time be involved. The Information shall include,
without limitation, information sought for audit, accounting, claims, litigation
and tax purposes as well as for, in the case of NSMY, purposes of fulfilling
disclosure and reporting obligations under the United States securities laws.
The Party providing Information or making available witnesses shall be entitled
to receive from the other Party, upon the presentation of invoices therefor,
payment for its reasonable out-of-pocket expenses incurred in connection
therewith (but not the labor costs thereof), but shall not be entitled to
receive any other payment with respect thereto. Nothing in this Agreement shall
require either Party to reveal to the other any information if to do so would
violate such Party’s written and enforceable duty of confidence to a third party
from whom such information was obtained; under such circumstances, however, the
Parties shall work together to obtain a release of such information without
violation of such duty of confidence.



ARTICLE 5
NON-DISCLOSURE OF CONFIDENTIAL INFORMATION

5.1

NSMY Confidentiality


 

NSMY agrees that, during and after the term of this Agreement, NSMY shall
maintain in confidence all NSIMG Confidential Information and shall not disclose
any NSIMG Confidential Information to any third party or use any NSIMG
Confidential Information for any purpose whatsoever except as contemplated by
this Agreement. In maintaining the confidentiality of NSIMG Confidential
Information, NSMY shall exercise the same degree of care that it exercises with
its own confidential information, and in no event less than a reasonable degree
of care. NSMY shall , without limiting its obligation to maintain the NSIMG
Confidential Information in confidence, use commercially reasonable efforts to
ensure that each of its employees and contractors holds in confidence and makes
no use of any NSIMG Confidential Information for any purpose other than those
permitted by this Agreement. NSMY shall use its best efforts to ensure that no
person other than its employees shall have access to NSIMG Confidential
Information without the prior written consent of NSIMG, and shall restrict
access to NSIMG Confidential Information to those having a need for access
thereto.


5.2

NSIMG Confidentiality


 

NSIMG agrees that, during and after the term of this Agreement, NSIMG shall
maintain in confidence all NSMY Confidential Information and shall not disclose
any NSMY Confidential Information to any third party or use any NSMY
Confidential Information for any purpose whatsoever except as contemplated by
this Agreement. In maintaining the confidentiality of NSMY Confidential
Information, NSI shall exercise the same degree of care that it exercises with
its own confidential information, and in no event less than a reasonable degree
of care. Without limiting its obligation to maintain the NSMY Confidential
Information in confidence, NSIMG shall use commercially reasonable efforts to
ensure that each of its employees and contractors holds in confidence and makes
no use of any NSMY Confidential Information for any purpose other than those
permitted by this Agreement. NSI shall use its best efforts to ensure that no
person other than its employees and contractors shall have access to NSMY
Confidential Information without the prior written consent of NSMY, and shall
restrict access to NSMY Confidential Information to those employees and
contractors having a need for access thereto.


5.3

Exceptions


 

The obligation of confidentiality contained in this Agreement shall not apply to
the extent that (i) either Party is required to disclose information by order or
regulation of a governmental agency or a court of competent jurisdiction;
provided, however, that such Party shall not, to the extent possible, make any
such disclosure without first notifying the disclosing Party and allowing the
disclosing Party a reasonable opportunity to seek injunctive relief from (or a
protective order with respect to) the obligation to make such disclosure, or
(ii) the Party receiving disclosed information can demonstrate that (A) the
disclosed information was at the time of such disclosure already in, or
subsequently becomes part of, the public domain other than as a result of
actions of the receiving Party, its Affiliates, employees, consultants, agents
or subcontractors in violation hereof; (B) the disclosed information was
received by the receiving Party on an unrestricted basis from a source unrelated
to the disclosing party provided the receiving Party has no knowledge or reason
to know that such Party is under a duty of confidentiality with respect to such
information.


5.4

Unauthorized Disclosure


 

Each Party acknowledges and confirms that the Confidential Information of the
other Party constitutes valuable proprietary information and trade secrets of
the other Party and that the unauthorized use, loss or outside disclosure of
such information shall cause irreparable injury to the other Party. Each Party
shall notify the other Party immediately upon discovery of any unauthorized use
or disclosure of Confidential Information of the other Party, and will cooperate
with the other Party in every reasonable way to help regain possession of such
information and to prevent its further unauthorized use. Each Party acknowledges
that monetary damages may not be a sufficient remedy for unauthorized disclosure
of the Confidential Information of the other Party and that the other Party
shall be entitled, without waiving other rights or remedies, to such injunctive
or equitable relief as may be deemed proper by a court of competent
jurisdiction, and shall be entitled to recover reasonable attorneys’ fees for
any action arising out of or relating to a disclosure of such Confidential
Information.


5.5

Return of Confidential Information


 

NSMY shall, upon the request of NSIMG, return to NSIMG all NSIMG Confidential
Information, including any copies or reproductions thereof, in NSMY’s possession
or control.



ARTICLE 6
TERM

6.1

Term


 

This Agreement shall commence and take effect on September 28, 2001, and the
initial term shall end on December 31, 2004 unless earlier terminated pursuant
to the provisions of this Article 6. This Agreement, however, shall
automatically renew for successive one (1) year terms unless either (i)
terminated by either Party by written notice given not less than ninety (90)
prior to the end of the current term of this Agreement, or (ii) terminated in
accordance with Article 6 hereof.


6.2

Termination for Insolvency/Receivership


 

This Agreement may be terminated by either Party immediately or at any time
after the occurrence of any of the following events:


  6.2(a)

the other Party shall commence any case, proceeding or other action:


    (i)

under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, compensation or other relief with respect
to it or its debts, or


    (ii)

seeking appointment of a receiver, trustee, custodian or other similar action;


  6.2(b)

there shall be commenced against the other Party any case, proceeding or other
action of a nature referred to in Section 6.2(a) of Article 6 hereof which
either results in the entry of an order for relief or any such adjudication or
appointment or remains undismissed, undischarged or unbonded for a period of
ninety (90) days; or


  6.2(c)

if the other Party causes or allows a judgment in excess of ten percent (10%) of
its total assets as reflected on its most recent balance sheet to be entered
against it or involuntarily allows a lien, security interest, or other
encumbrance to attach to its assets to secure an amount in excess of ten percent
(10%) of its total assets.


6.3

Termination for Breach of this Agreement


  6.3(a)

This Agreement may be terminated immediately by NSIMG if NSMY fails to pay on
due date, any monies payable hereunder by NSMY to NSIMG and such failure
continues for a period of thirty (30) days from NSMY’s receipt of a written
notice given by NSIMG requiring such payment.


  6.3(b)

This Agreement may be terminated by either Party, if the other Party is in
default in the performance of any material obligation hereunder, other than
NSMY’s obligation to pay the monies referred to in Section 6.2(a) of Article 6
hereof and such default has not been cured within forty-five (45) days after
receipt by the defaulting Party of written notice of such default served by the
defaulting party requiring such cure.


6.4

Termination for Breach of Shareholders Agreement/ Upon Termination of Other
Intercompany Agreements


     This Agreement may be terminated by NSIMG if:

 

6.4(a) 

any of the parties (other than Nu Skin Enterprises, Inc.) to the
Shareholders’Agreement by and between Nu Skin Enterprises, Inc. and the other
shareholders of NSMY’s parent/holding company, Nu Skin Holdings Sdn Bhd (Company
552189-P) (“NSMH”), breaches such party’s obligations thereunder and fails to
cure such breach within thirty (30) days after its receipt of a written notice
of such breach is given by Nu Skin Enterprises, Inc., requiring such cure;


  6.4(b)

the aforesaid Shareholders Agreement or any other(s) of the Intercompany
Agreements is/are terminated for any reason whatsoever;


 

6.4(c) 

by agreement between the parties to the aforesaid Shareholders Agreement, all of
the issued shares in NSMY are sold by NSMH to a third party or NSMY’s business
and assets are sold by NSMY to a third party;


  6.4(d)

Nu Skin Enterprises, Inc., NSI or other Affiliate of NSI ceases to hold at least
thirty percent (30%) of the total issued equity capital of NSMY; or


 

6.4(e) 

persons representing from time-to-time such of Nu Skin Enterprises, Inc., NSI or
other Affiliate of NSI as is the holder of an indirect thirty percent (30%)
equity interest in NSMY, cease (for any reason other than their removal by such
holder of an indirect thirty percent (30%) equity interest in NSMY) to hold
office as such number of directors of NSMY as constitute at least thirty percent
(30%) of the total number of NSMY’s Board of Directors.


6.5

Obligations of NSMY Upon Termination


 

If this Agreement is terminated by either Party, NSMY shall, notwithstanding any
other provision to the contrary herein, immediately pay all monies then
remaining unpaid and payable by NSMY to NSIMG and whether or not such monies
shall then have become due for payment.


6.6

Survival of Obligations


 

The termination or expiration of this Agreement shall be without prejudice to
the rights and remedies of a Party in respect of any antecedent breach of this
Agreement. The obligations of a Party to pay any sums which are due and payable
as of the expiration or termination of this Agreement and its obligation under
Article 5 and under Article 8 hereof shall survive the expiration or termination
of this Agreement.


6.7

Termination of Specific Services


 

NSMY may terminate any specific Management and Consulting Service provided
pursuant to this Agreement by providing written notice thereof to NSIMG not less
than sixty (60) days prior to the desired termination date. NSIMG may
discontinue providing any specific Management and Consulting Service provided
pursuant to this Agreement by providing written notice thereof to the NSMY not
less than sixty (60) days prior to the desired termination date.



ARTICLE 7
WARRANTY

7.1

Warranties


 

NSIMG makes no warranties of any type with respect to the Management and
Consulting Services other than the limited warranty that the Management and
Consulting Services shall be performed in a professional and workmanlike manner
and consistent with industry standards. NSIMG expressly disclaims any warranty
that the work product will be free of any defects or errors. THE WARRANTIES IN
THIS SECTION 7.1 OF ARTICLE 7 ARE EXCLUSIVE AND ARE IN LIEU OF ALL OTHER
WARRANTIES, WHETHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO THE IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, SATISFACTORY
QUALITY, AND NON-INFRINGEMENT.


7.2

Exclusive Remedies


 

NSMY must report any breach of the foregoing warranty within sixty (60) days of
the date of the invoice for such services. NSMY’s sole and exclusive remedy, and
NSIMG’s entire liability, shall be: (a) to reperform such services at NSIMG’s
own cost or expense, or (b) if NSIMG is unable or elects not to perform such
services, it shall refund the fees paid with respect to the disputed service. In
no event shall NSIMG’s liability exceed the amount of fees paid to NSIMG for
such disputed Management and Consulting Services. NSIMG shall in no event be
liable for any consequential, indirect, punitive or special damages.



ARTICLE 8
EFFECT OF TERMINATION

8.1

Cessation of Rights


 

Upon expiration or termination (collectively, the “Termination”) of this
Agreement for any reason whatsoever, all rights and obligations of the Parties
hereunder shall cease; provided however, that upon Termination of this
Agreement, no Party shall be released from its obligations to pay monies due or
to become due or to complete any unfulfilled obligations under this Agreement,
and the provisions of Article 5 shall survive such Termination.


8.2

Damages


 

Upon the Termination of this Agreement for any reason, no Party shall be liable
or obligated to the other Party with respect to any payments, future profits,
exemplary, special or consequential damages, indemnifications or other
compensation regarding such Termination, and, except as otherwise required by
applicable law, each Party hereby waives and relinquishes any rights, pursuant
to law or otherwise, to any such payments, indemnifications or compensation.



ARTICLE 9
COMPLIANCE WITH APPLICABLE LAWS

9.1

Compliance Generally


 

In the performance of its obligations under this Agreement, the Parties shall,
at all times, strictly comply with all applicable laws, regulations and orders
of the countries and jurisdictions in which they operate and such United States
laws as outlined in Section 9.3 of Article 9 hereof.


9.2

Immigration Passes


 

The assignment and secondment of the Consulting Personnel as Expatriate
Personnel pursuant to Section 2.6(a) of Article 2 hereof and the provision by
NSIMG of such Management Consulting Services as require the performance by the
Consulting Personnel of work in Malaysia shall be subject to the grant by all
relevant authorities in Malaysia (including the Ministry of Domestic Trade and
Consumer Affairs and the Director-General of Immigration) of all requisite
approvals, immigration passes and work permits therefor and, in the case of the
secondment of Consulting Personnel as Expatriate Personnel, of immigration
passes to enable their accompanying families, where applicable, to enter into
and reside in Malaysia, NSMY shall sponsor all applicable immigration passes and
work permits, provide every assistance (including complying with all terms and
conditions imposed on NSMY) for the issue and, if applicable, renewal of all
approvals, immigration passes and work permits, notify NSIMG promptly thereof
and pay all fees, costs and expenses in relation thereto.


9.3

Authorizations


 

Subject to the provisions of Section 9.2 of Article 9 hereof, each Party shall,
at its own expense, make, obtain and maintain in force at all times during the
term of this Agreement, all filings, registrations, reports, licenses, permits
and authorizations required under applicable law, regulations or orders in order
for it to perform its obligations under this Agreement.


9.4

Business Practices


 

In conformity with the United States Foreign Corrupt Practice Act and with the
Parties’ established corporate policies regarding business practices, the
Parties and their respective employees shall not directly or indirectly make an
offer, payment, promise to pay, or authorize payment, or offer a gift, promise
to give, or authorize the giving of anything of value for the purpose of
influencing an act or decision (including a decision not to act) of an official
of any Government or of an employee or any company or including such a person to
use his influence to effect any such act or decision in order to assist any of
the Parties in obtaining, retaining or directing any business.



ARTICLE 10
GENERAL PROVISIONS

10.1

Assignment


 

This Agreement shall be binding on and inure to the benefit of the successors,
assigns and beneficiaries of the Parties; provided that no Party may assign this
Agreement or any rights or obligations hereunder, whether by operation of law or
otherwise, without the prior written consent of each of the other Party’s
authorized representatives (which consent may be withheld or granted with or
without conditions at the sole discretion of such other Party). Any attempted
assignment by any Party without the prior written consent of the other Party
shall be void and unenforceable. Notwithstanding the foregoing, NSIMG may assign
this Agreement to any of its Affiliates.


10.2

Notices


 

A notice, request and other communication hereunder shall be in writing and
shall be deemed to have been duly given, if delivered by hand, courier or
registered airmail, or communicated by facsimile, cable or similar electronic
means to the address, facsimile number or cable identification number provided
below (or as changed in accordance with this Section 10.2) of the Party to whom
it is addressed and shall be deemed to be given if delivered by hand or courier,
at the time of delivery or if communicated by facsimile, cable or similar
electronic means, at the time that receipt thereof has been confirmed by return
electronic communication or signal that the message has been received, or if
mailed, ten (10) days after dispatch by registered airmail, postage prepaid:-


  If to NSIMG:

Nu Skin International Management Group, Inc.
75 West Center, Provo,Utah 84601
United States of America
Attn: General Counsel
(801) 345-5500


   

Facsimile No.: (801)345-5999


  If to NSMY:

Nu Skin (Malaysia) Sdn. Bhd.
Office Lot 04-01, Level 4, PNB Darby Park Retail
No. 10, Jalan Binjai
50450 Kuala Lumpur
Malaysia
Attn: Managing Director
Facsimile No.: 603-2170 7799


10.3

Waiver and Delay


 

No waiver by any Party of any breach or default in performance by any other
Party, and no failure, refusal or neglect of any Party to exercise any right,
power or option given to it hereunder or to insist upon strict compliance with
or performance of the other Party’s obligations under this Agreement, shall
constitute a waiver of the provisions of this Agreement with respect to any
subsequent breach thereof or a waiver by any Party of its right at any time
thereafter to require exact and strict compliance with the provisions thereof.


10.4

Governing Law


 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Utah, applicable to contracts made and to be wholly performed
within such State.


10.5

Dispute Resolution


 

Any dispute or difference which may arise between the Parties at any time
hereafter whether during the continuance in force of this Agreement or upon or
after its termination, touching any matter or thing herein contained or the
operation or construction of this Agreement or any matter or thing in any way
connection with, arising from or in relation to this Agreement or the rights,
duties or liabilities of the Parties hereunder shall be finally settled by
arbitration in accordance with the International Arbitration Rules of the
American Arbitration (“AAA”).


  10.5(a)

A reference to arbitration shall be to three (3) arbitrators.


 

10.5(b)  

The arbitration shall be held in Provo, State of Utah, United States of America
and the language to be used in the arbitral proceedings shall be English.


 

10.5(c)  

Pending the commencement of the arbitral proceedings, either Party may apply, to
the courts in Utah and/or Malaysia (which shall have non-exclusive jurisdiction)
for the grant of interim injunctions and orders for the protection and
preservation of property subject of or relating to this Agreement. For the
purposes of this Section 10.5(c) and as provided in Arbitration Rules of the
AAA, arbitral proceedings shall be deemed to commence on the date when the
administrator of the AAA receives notice of arbitration from the Party
initiation the arbitration.


10.6

Force Majeure


 

The Parties shall not be responsible for failure to perform hereunder due to
force majeure, which shall include, but not be limited to: fires, floods, riots,
strikes, labour disputes, freight embargoes or transportation delays, shortage
of labour, inability to secure fuel, material, supplies, equipment or power at
reasonable prices or on account of shortage thereof, acts of God or of the
public enemy, war, acts of terrorism or civil disturbances, any existing or
future laws, rules, regulations or acts of any government (including any orders,
rules or regulations issued by any official or agency or such government)
affecting a Party that would delay or prohibit performance hereunder, or any
cause beyond the reasonable control of a Party. If an event of force majeure
should occur, the affected Party shall promptly give notice thereof to the other
Party and such affected Party shall use its reasonable best efforts to cure or
correct any such event of force majeure.


10.7

Applicability of Post-Effective Laws


 

The Parties agree that neither the Vienna Convention on the International Sale
of Goods nor any such similar law, treaty or act that becomes effective during
the term of this Agreement shall be applicable to this Agreement or the
transactions contemplated hereunder.


10.8

Integrated Contract


 

This Agreement constitutes the entire agreement between the Parties relating to
the subject matter hereof and supersedes all prior or contemporaneous
negotiations, representations, agreements and understanding (both oral and
written) of the Parties.


10.9

Modifications and Amendments


 

     No supplement, modification or amendment of this Agreement shall be binding
unless it is in writing and executed by all Parties.


10.10

Severability


 

To the extent that any provision of this Agreement is (or, in the opinion of
counsel mutually acceptable to all Parties, would be) prohibited, judicially
invalidated or otherwise rendered unenforceable in any jurisdiction relevant to
the Parties, such provision shall be deemed ineffective only to the extent of
such prohibition, invalidation or unenforceability in that jurisdiction, and
only within that jurisdiction. Any prohibited, judicially invalidated or
unenforceable provision of this Agreement will not invalidate or render
unenforceable any other provision of this Agreement, nor will such provision of
this Agreement be invalidated or rendered unenforceable in any other
jurisdiction.


10.11

Counterparts and Headings


 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. All headings and captions are inserted for convenience of
reference only and shall not affect the meaning or interpretation of any
provision hereof.


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have, by their respective duly authorized
representatives executed this Agreement as of the day and year first above
written.

NU SKIN INTERNATIONAL MANAGEMENT GROUP, INC.

By:          /s/  Steven J. Lund

Name:       Steven J. Lund

Title:     President




NU SKIN (MALAYSIA) SDN. BHD.



By:/s/  Datuk Mohd Nadzmi Bin Mohd Salleh

Name:  Datuk Mohd Nadzmi Bin Mohd Salleh

Title:  Director